Citation Nr: 1004505	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for right ear hearing 
loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington.


FINDINGS OF FACT

It is as likely as not that the Veteran's right ear hearing 
loss is related to active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's 
favor, the criteria for the establishment of service 
connection for right ear hearing loss is met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by 
the VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on the behalf of the Veteran be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran was afforded a VA examination during June 2003.  
The Board notes at the outset that the Veteran's pure tone 
thresholds for the right ear as well as Maryland CNC speech 
discrimination scores were not indicative of a hearing loss 
disability per VA standards at that time.  However, the 
examiner indicated that the Veteran had mild sensorineural 
hearing loss in the right ear which was as likely as not 
related to the Veteran's noise exposure while in active 
military service.

The Veteran was afforded an additional VA examination during 
January 2008.  The findings included that the Veteran's 
right ear speech recognition score was at 76 percent.  The 
Veteran was diagnosed with mild sensorineural hearing loss 
in the right ear.

Thus, taking into account the nexus opinion proffered by the 
June 2003 VA examiner and the findings during the January 
2008 VA examination that the Veteran's right ear hearing was 
consistent with a disability for VA purposes, service 
connection for right ear hearing loss must be granted.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007)


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


